In an action to recover damages for personal injuries sustained by plaintiff as the result of slipping on a waxed floor in defendant’s premises, order of the County Court of Rockland County, affirming a judgment of the Police Justice’s Court of the Village of Suffern in favor of the plaintiff, reversed on the law and. the facts, with costs, the judgment vacated, and the complaint dismissed on the law, with costs. Plaintiff did not establish actionable negligence. The fact that a floor is slippery by reason of its smoothness or polish, in the absence of proof of negligent application of the wax or polish, does not give rise to a cause of action. (Nelson v. Salem Danish Lutheran Church, 270 App. Div. 1030, affd. 296 N. Y. 870.) There is no such proof in this record. Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.